UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended June30,2013. or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period fromto. Commission File Number:001-14785 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification No.) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive office and zip code) Registrant's telephone number, including area code:(410) 970-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] There were 18,058,023 shares of common stock, with a par value of $.01 per share outstanding as of August13,2013. 1 GSE SYSTEMS, INC. QUARTERLY REPORT ON FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements: Consolidated Balance Sheets as of June30,2013 and December31,2012 3 Consolidated Statements of Operations for the Three and Six Months Ended June30,2013 and June30,2012 4 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June30,2013 and June30,2012 5 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June30,2013 6 Consolidated Statements of Cash Flows for the Six Months Ended June30,2013 and June30,2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 37 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) Unaudited June 30, 2013 December 31, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Contract receivables, net Prepaid expenses and other current assets Total current assets Equipment, software and leasehold improvements Accumulated depreciation ) ) Equipment, software and leasehold improvements, net Software development costs, net Goodwill - Intangible assets, net Long-term restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation and payroll taxes Billings in excess of revenue earned Accrued warranty Other current liabilities Total current liabilities Other liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock $.01 par value, 2,000,000 shares authorized,shares issued and outstanding none in 2013 and 2012 - - Common stock $.01 par value, 30,000,000 shares authorized, shares issued 19,486,770 in 2013 and 19,435,324 in 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock at cost, 1,321,986 shares in 2013, 1,104,487 in 2012 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Three Months ended Six Months ended June 30, June 30, Contract revenue $ Cost of revenue Write-down of capitalized software development costs - - Gross profit Operating expenses: Selling, general and administrative Goodwill impairment loss - - Depreciation Amortization of definite-lived intangible assets 52 78 Total operating expenses Operating income (loss) ) ) Interest income, net 24 34 63 85 Gain (loss) on derivative instruments, net ) ) ) 16 Other income (expense), net 94 93 ) Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) 9 Net income (loss) $ ) $ $ ) $ Basic income (loss) per common share $ ) $ $ ) $ Diluted income (loss) per common share $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (Unaudited) Three Months ended Six Months ended June 30, June 30, Net income (loss) $ ) $ $ ) $ Foreign currency translation adjustment ) Comprehensive income (loss) $ ) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands) (Unaudited) Accumulated Additional Other Treasury Common Stock Paid-in Accumulated Comprehensive Stock Shares Amount Capital Deficit Loss Shares Amount Total Balance, December 31, 2012 Stock-based compensation expense - Common stock issued for options exercised 52 1 43 - 44 Foreign currency translation adjustment - Treasury stock at cost - Net loss - Balance, June 30, 2013 The accompanying notes are an integral part of these consolidated financial statements. 6 GSE SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six Months ended June 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Goodwill impairment loss - Write-down of capitalized software development costs - Depreciation Amortization of definite-lived intangible assets Capitalized software amortization Amortization of deferred financing costs 6 6 Change in fair value of contingent consideration Stock-based compensation expense Equity (gain) loss on investment in GSE-UNIS Simulation Technology Co. Ltd. 96 ) (Gain) loss on derivative instruments ) Changes in assets and liabilities: Contract receivables ) Prepaid expenses and other assets Accounts payable, accrued compensation and accrued expenses ) ) Billings in excess of revenue earned ) Accrued warranty reserves ) Other liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Capitalized software development costs ) ) Investment in GSE-UNIS Simulation Technology Co. Ltd. - ) Restrictions of cash as collateral under letters of credit ) ) Releases of cash as collateral under letters of credit - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock 44 Payments of the liability-classified contingent consideration arrangements ) ) Treasury stock purchases ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 GSE SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Three and Six Months ended June 30, 2013 and 2012 (Unaudited) 1. Basis of Presentation and Revenue Recognition Basis of Presentation The consolidated interim financial statements included herein have been prepared by GSE Systems, Inc. (the “Company” or “GSE”) without independent audit.In the opinion of the Company's management, all adjustments and reclassifications of a normal and recurring nature necessary to present fairly the financial position, results of operations and cash flows for the periods presented have been made.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted.The results of operations for interim periods are not necessarily an indication of the results for the full year.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December31,2012 filed with the Securities and Exchange Commission on March11,2013. The Company has only one reportable segment.The Company has a wide range of knowledge of simulation systems and the processes those systems are intended to control and model.The Company’s knowledge is concentrated heavily in simulation technology and model development.The Company is primarily engaged in simulation for the power generation industry and the process industries.Contracts typically range from one to three years. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements as well as reported amounts of revenues and expenses during the reporting period.The Company’s most significant estimates relate to revenue recognition, capitalization of software development costs, valuation of intangible assets acquired including goodwill, contingent consideration issued in business acquisitions, and the recoverability of deferred tax assets.Actual results could differ from these estimates and those differences could be material. Revenue Recognition The majority of the Company’s revenue is derived through the sale of uniquely designed systems containing hardware, software and other materials under fixed-price contracts.Revenue under these fixed-price contracts is accounted for on the percentage-of-completion method.This methodology recognizes revenue and earnings as work progresses on the contract and is based on an estimate of the revenue and earnings earned to date, less amounts recognized in prior periods.The Company bases its estimate of the degree of completion of the contract by reviewing the relationship of costs incurred to date to the expected total costs that will be incurred on the project. Estimated contract earnings are reviewed and revised periodically as the work progresses, and the cumulative effect of any change in estimate is recognized in the period in which the change is identified.Estimated losses are charged against earnings in the period such losses are identified.The Company recognizes revenue arising from contract claims either as income or as an offset against a potential loss only when the amount of the claim can be estimated reliably and realization is probable and there is a legal basis for the claim. Uncertainties inherent in the performance of contracts include labor availability and productivity, material costs, change order scope and pricing, software modification and customer acceptance issues.The reliability of these cost estimates is critical to the Company’s revenue recognition as a significant change in the estimates can cause the Company’s revenue and related margins to change significantly from the amounts estimated in the early stages of the project. 8 As the Company recognizes revenue under the percentage-of-completion method, it provides an accrual for estimated future warranty costs based on historical experience and projected claims.The Company’s long-term contracts generally provide for a one-year warranty on parts, labor and any bug fixes as it relates to software embedded in the systems. The Company’s system design contracts do not normally provide for “post customer support service” (“PCS”) in terms of software upgrades, software enhancements or telephone support.In order to obtain PCS, the customers must normally purchase a separate contract.Such PCS arrangements are generally for a one-year period renewable annually and include customer support, unspecified software upgrades, and maintenance releases.The Company recognizes revenue from these contracts ratably over the life of the agreements. Revenue from the sale of software licenses which do not require significant modifications or customization for the Company’s modeling tools are recognized when the license agreement is signed, the license fee is fixed and determinable, delivery has occurred, and collection is considered probable. Revenue from certain consulting or training contracts is recognized on a time-and-material basis.For time-and-material type contracts, revenue is recognized based on hours incurred at a contracted labor rate plus expenses. For the three and six months ended June30,2013 and 2012, the following customer has provided more than 10% of the Company’s consolidated revenue: Three Months ended Six Months ended June 30, June 30, Slovenské elektrárne, a.s. 22.4% 4.2% 22.9% 6.1% 9 2. Basic and Diluted Income (Loss) Per Common Share Basic income (loss) per share is based on the weighted average number of outstanding common shares for the period.Diluted income (loss) per share adjusts the weighted average shares outstanding for the potential dilution that could occur if stock options were exercised into common stock.The number of common shares and common share equivalents used in the determination of basic and diluted income (loss) per share were as follows: (in thousands, except for share amounts) Three Months ended Six Months ended June 30, June 30, Numerator: Net income (loss) $ ) $ $ ) $ Denominator: Weighted-average shares outstanding for basic earnings per share Effect of dilutive securities: Employee stock options - - Adjusted weighted-average shares outstanding and assumed conversions for diluted earnings per share Shares related to dilutive securities excluded because inclusion would be anti-dilutive 3. Contract Receivables Contract receivables represent balances due from a broad base of both domestic and international customers.All contract receivables are considered to be collectible within twelve months. Recoverable costs and accrued profit not billed represent costs incurred and associated profit accrued on contracts that will become billable upon future milestones or completion of contracts.The components of contract receivables are as follows: (in thousands) June 30, December31, Billed receivables $ $ Recoverable costs and accrued profit not billed Allowance for doubtful accounts Total contract receivables, net $ $ Recoverable costs and accrued profit not billed totaled $10.8million and $11.3million as of June30,2013 and December31,2012, respectively.During July2013, the Company invoiced $1.6million of the unbilled amounts. 10 The following customers account for more than 10% of the Company’s consolidated contract receivables for the indicated periods: June 30, December 31, Slovenské elektrárne, a.s. 15.8% 17.4% Shandong Nuclear Power Co. Ltd. 15.6% 13.8% 4. Software Development Costs Certain computer software development costs are capitalized in the accompanying consolidated balance sheets. Capitalization of computer software development costs begins upon the establishment of technological feasibility. Capitalization ceases and amortization of capitalized costs begins when the software product is commercially available for general release to customers.Amortization of capitalized computer software development costs is included in cost of revenue and is determined using the straight-line method over the remaining estimated economic life of the product, typically three years.On an annual basis, and more frequently as conditions indicate, the Company assesses the recovery of the unamortized software development costs by estimating the net undiscounted cash flows expected to be generated by the sale of the product.If the undiscounted cash flows are not sufficient to recover the unamortized software costs the Company will write-down the investment to its estimated fair value based on future undiscounted cash flows.The excess of any unamortized software development costs over the related net realizable value is written down and charged to operations. Software development costs capitalized were $498,000 and $995,000 for the three and six months ended June30,2013, respectively, and $339,000 and $608,000 for the three and six months ended June30,2012, respectively.Total amortization expense was $302,000 and $478,000 for the three and six months ended June30,2013, respectively, and $168,000 and $368,000 for the three and six months ended June30,2012, respectively. During the second quarter of 2013, the Company incurred a charge of $2.2million related to the write-down of certain capitalized software development costs based on the net realizable value analysis. 5. Goodwill and Intangible Assets Goodwill Changes in the carrying amount of goodwill for the six months ended June30,2013, were as follows (in thousands): Net book value at December 31, 2012 $ 2013 Activity Goodwill impairment loss ) Foreign currency translation ) Net book value at June 30, 2013 $ - 11 We review goodwill for impairment annually as of November 30 and whenever events or changes in circumstances indicate the carrying value of goodwill may not be recoverable in accordance with Accounting Standards Codification 350, Intangibles — Goodwill and Other (Topic 350).The provisions of Topic 350 require that we perform a two-step impairment test on goodwill. In the first step, we compare the fair value of our reporting unit to its carrying value.The Company has only one reporting unit.If the fair value of the reporting unit exceeds the carrying value of the net assets assigned to that unit, goodwill is not impaired and we are not required to perform further testing.If the carrying value of the net assets assigned to the reporting unit exceeds the fair value of the reporting unit, then we must perform the second step of the impairment test in order to determine the implied fair value of the reporting unit’s goodwill.The implied fair value of goodwill is determined by allocating the fair value of the reporting unit’s assets and liabilities in a manner similar to a purchase price allocation, with any residual fair value allocated to goodwill. If the carrying value of the reporting unit’s goodwill exceeds its implied fair value, then we record an impairment loss equal to the difference. Based upon indicators of impairment in the second quarter of 2013, which included a substantial decrease in the Company’s market capitalization following the announcement of the Company’s first quarter 2013 earnings, and significantly lower than projected revenue and profits as a result of a change in market conditions, the Company performed an interim impairment test as of June30,2013. The fair value of our reporting unit was estimated using a combination of appropriately weighted income and market approaches.The cash flows employed in the income approach are based on our most recentforecasts and business plans developed in the second quarter of 2013, as well as various growth rate assumptions for the years beyond the current business plan period, discounted using an estimated weighted average cost of capital ("WACC").The WACC is comprised of (1) a risk free rate of return, (2) an equity and size risk premium that is based on the rate of return on equity of publicly traded companies with business characteristics comparable to our reporting unit, (3) the current after-tax market rate of return on debt of companies with business characteristics similar to our reporting unit, each weighted by the relative market value percentages of our equity and debt, and (4) an industry and specific company risk factor. The results of the Topic 350 Step 1 goodwill impairment analysis indicated that the estimated fair value of our reporting unit was less than the carrying value.The reporting unit was unfavorably impacted by a combination of lower current and projected cash flows.Because our reporting unit’s fair value estimate was lower than its carrying value, we applied the second step of the goodwill test, in accordance with ASC 350. The second step of the goodwill impairment analysis indicated that the carrying values of the goodwill associated with the reporting unit exceeded its implied fair value resulting in a $4.5million non-deductible goodwill impairment charge.As a result of the goodwill impairment loss, no goodwill remained on the Consolidated Balance Sheets as of June30,2013. The impairment was non-cash in nature and did not affect the Company’s current liquidity, and did not impact the debt covenants under the Company’s existing credit facility. Intangible Assets Subject to Amortization The Company’s intangible assets include amounts recognized in connection with business acquisitions, including customer relationships, contract backlog and technology.Intangible assets are initially valued at fair market value using generally accepted valuation methods appropriate for the type of intangible asset.Amortization is recognized on a straight-line basis over the estimated useful life of the intangible assets, except for contract backlog and contractual customer relationships which are recognized in proportion to the related projected revenue streams.Intangible assets with definite lives are reviewed for impairment if indicators of impairment arise.The failure of step 1 of the goodwill impairment analysis was an impairment indicator in the second quarter of 2013, but the undiscounted cash flows associated with the other intangible assets were greater than the carrying value, and therefore, no impairment was present. 12 6. Fair Value of Financial Instruments Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The levels of the fair value hierarchy established by ASC 820 are: Level 1:inputs are quoted prices, unadjusted, in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2:inputs are other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly.A Level 2 input must be observable for substantially the full term of the asset or liability. Level 3:inputs are unobservable and reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability. The Company considers the recorded value of certain of its financial assets and liabilities, which consist primarily of accounts receivable and accounts payable, to approximate the fair value of the respective assets and liabilities at June30,2013 and December31,2012 based upon the short-term nature of the assets and liabilities. 13 The following table presents assets and liabilities measured at fair value at June30,2013: Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs (in thousands) (Level 1) (Level 2) (Level 3) Total Money market fund $ $
